Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 29, 2019

                                      No. 04-19-00513-CV

    IN THE INTEREST OF B.L.G, M.Y.G., P.J.D., R.N.D., AND A.V.D., CHILDREN,


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01530
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        In this accelerated appeal of the July 25, 2019 order terminating Mom’s parental rights,
the appellate record with respect to Mom was complete when the supplemental clerk’s record
was filed on August 23, 2019.
       Appellant Mom’s brief is due to be filed with this court on September 12, 2019. See TEX.
R. APP. P. 38.6(a). Before the due date, citing an abundance of caution, Mom filed a motion for
an extension of time to file her brief until September 17, 2019.
        Appellant Mom’s motion is GRANTED. Her brief is due on September 17, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court